Motion to disqualify Paul R. Shanahan, Esq., from appearing for or representing defendant Dennis P, O’Dowd or any other defendant in the above-entitled action, *975denied. Memorandum: We do not believe that it would be appropriate or proper for us to attempt to determine upon the present papers and at this stage of the litigation the propriety of attorney Shanahan’s representation of defendant O’Dowd. All of the defendants have been apprised of the making of this motion, all of their respective attorneys having been served with the motion papers. Although counsel for most of the defendants were present upon the argument of this motion, none other than the attorney for defendant O’Dowd participated in the argument and none made any objection to the representation of defendant O’Dowd by Mr. Shanahan. The affidavits of Mr. Shanahan and defendant O’Dowd clearly show that said defendant has been fully advised of all of the circumstances set forth in the moving papers and further that defendant O’Dowd strongly urges that he be permitted to continue to have Mr. Shanahan represent him. It is to be expected that Mr. Shanahan will scrupulously obey the Canons of Ethics. Of course, we cannot undertake at this time to pass upon the propriety of any particular line of evidence or argument. Under these circumstances and in the present posture of the litigation, the motion to disqualify Mr. Shanahan should be denied.